Citation Nr: 1201445	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  10-18 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a right knee disability.  

2.  Entitlement to service connection for a left knee disability.  

3.  Entitlement to service connection for a right shoulder disability.  

4.  Entitlement to service connection for a lumbar spine disability.  

5.  Entitlement to service connection for a cervical spine disability.  

6.  Entitlememnt to service connection for a left ankle disability.  

7.  Entitlement to service connection for a right hand disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to April 1975 with additional service in the United States Army Reserve from April 1975 to February 2005.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The Veteran testified at a travel board hearing in September 2011 before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.    

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Additional development is needed prior to further disposition of the claims.  

As an initial matter, in November 2007, the National Personnel Records Center (NPRC) notified the RO that the Veteran's original service treatment records were unavailable.  Subsequent searches by the RO for the Veteran's service treatment records were unsuccessful, leading the RO to execute a July 2008 memorandum containing a formal finding that his service treatment records were unavailable for review. 

The Board recognizes that there is a heightened obligation to assist the Veteran in the development of the case and to explain findings and conclusions, and a heightened duty to consider carefully the benefit of the doubt rule in cases, such as in this situation, in which records are presumed to have been or were destroyed while the file was in the possession of the government.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); see also Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)). 

To begin with, the Veteran reported at his September 2011 hearing that he had been receiving treatment for his various musculoskeletal disabilities at the VA medical center since 2011.  Although there is an August 2011 VA audiological examination in the claims file, there are no other VA medical records relating to the Veteran's musculoskeletal disabilities.  Therefore, it appears that there are outstanding VA medical records since 2011 documenting treatment of the Veteran for his musculoskeletal disabilities.  However, a review of the record indicates that those records have not yet been associated with the Veteran's claims file.  Because information sufficient to allow for a search of the Veteran's VA medical records since January 2011 is available, and these records may be useful in deciding the Veteran's claims, an attempt to obtain them should be made.  38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Additionally, VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); Robinette v. Brown, 8 Vet. App. 69 (1995).  In a claim for service connection, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates that the claimed disability may be associated with in-service injuries for the purposes of a VA examination).  

Regarding the Veteran's claim for service connection for a right knee disability, the Veteran contends that he injured his right knee during basic training in 1974 when he fell on his knees and landed directly on a brick.  The available service treatment records are negative for this injury.  The Veteran reported that his right knee did well until about 1999 when his knee pain increased.  Post-service private medical records indicate that the Veteran received intermittent treatment for a right knee disability.  On VA examination in February 2010, the Veteran was diagnosed with slight degenerative joint disease of the right knee with medial meniscal tear.  The examiner stated that he was unable to find any documentation regarding a right knee injury during basic training.  He noted that a February 2008 MRI scan of the right knee had revealed a complex tear of the posterior horn of the medial meniscus.  However, the examiner concluded that in the absence of any documented in-service injury, he was unable to provide a nexus between any incident or occurrence in the military and the Veteran's present right knee condition.  He explained that this was because the Veteran indicated that he had done well over the years until approximately 10 years ago when his knee pain increased.  It does not appear that the February 2010 VA examiner considered the Veteran's lay statements regarding report of in-service injury or a continuity of symptomatology of right knee pain that worsened approximately 10 years ago.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner did not comment on Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide negative opinion).  In light of the unavailability of the Veteran's service treatment records, consideration of his lay statements in regards to in-service injury is particularly important.  In order to make an accurate assessment of the Veteran's entitlement to service connection for his right knee disability, it is necessary to have a medical opinion discussing whether his disability is related to his period of active service based upon a thorough review of the record, comprehensive examination of the Veteran, and adequate rationale.  Therefore, the Board finds that another examination and opinion is necessary in order to fairly decide the merits of the Veteran's claim.

With respect to the claim for a left knee disability, the Veteran alleges that he injured his left knee in 1997 while he was on active duty for training.  A July 1997 service treatment record confirms that the Veteran hit his knee on a door while in the line of duty.  The Veteran was treated for a contusion of the left knee with effusion.  Post-service private treatment records dated from July 1997 to September 1997 show that the Veteran received treatment for subpatellar bursitis on his left knee.  As it remains unclear to the Board whether the Veteran's left knee disability is related to his in-service knee injury, it is necessary to have a medical opinion discussing the relationship between his left knee disability and service based upon a thorough review of the record, comprehensive examination of the Veteran, and adequate rationale.  The Board notes that the examiner must consider lay statements regarding in-service occurrence of an injury.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner did not comment on Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide negative opinion).

In regards to the Veteran's right shoulder disability, he contends that it was injured in a July 1995 motor vehicle accident.  A July 1995 service treatment record confirms that the Veteran was involved in a motor vehicle accident that was incurred in the line of duty.  He was noted to have injured his right shoulder, right wrist, right hand, neck, and upper back.  The Veteran was treated for right trapezius strain.  Post-service private treatment records show that the Veteran received intermittent treatment for a right shoulder disability.  On VA examination in February 2010, the examiner diagnosed the Veteran with degenerative changes of the right acromioclavicular joint.  He reported that the Veteran's situation was unusual in that the Veteran denied that he was having any actual shoulder joint pain and that when he described his pain, he pointed to the right paracervical region extending down into the area of the trapezius.  The examiner stated that given the Veteran's history and symptoms, he was unable to explain why the Veteran's demonstrated active range of motion testing of the right shoulder was so markedly diminished from a previous 2008 VA examination's range of motion values.  He therefore opined that it was less likely as not that the Veteran had a right shoulder condition that was the direct and proximate result of the 1995 motor vehicle accident.  The Board finds that the examiner did not provide an adequate explanation as to why the Veteran's right shoulder disability was not related to his in-service motor vehicle accident, as he essentially stated that because the Veteran's range of motion values of the right shoulder had worsened from what they had been 2 years ago, his disability was not related to service.  As it remains unclear to the Board whether the Veteran's right shoulder disability is related to his in-service motor vehicle accident, it is necessary to have a medical opinion discussing the relationship between his right shoulder disability and service based upon a thorough review of the record, comprehensive examination of the Veteran, and adequate rationale.  The Board notes that the examiner must consider lay statements regarding in-service occurrence of an injury.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner did not comment on Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide negative opinion).

Respecting the Veteran's cervical spine disability, he contends that it was injured in a July 1995 motor vehicle accident.  A July 1995 service treatment record confirms that the Veteran was involved in a motor vehicle accident that was incurred in the line of duty.  He was noted to have injured his right shoulder, right wrist, right hand, neck, and upper back.  The Veteran was treated for cervical strain.  Post-service private treatment records show that the Veteran received intermittent treatment for a cervical spine disability.  On VA examination in February 2010, the Veteran was diagnosed with cervical spondylosis and disc disease.  The examiner noted that there was mention of neck pain associated with the Veteran's 1995 motor vehicle accident as well as reported neck pain after a motor vehicle accident that occurred in 2003.  He therefore concluded that he was unable to resolve the matter of whether the Veteran's cervical disc disease was related to either or both of these accidents and that to attempt to opine otherwise would be resorting to mere speculation.  

The examiner essentially found that it would require mere speculation to relate the Veteran's cervical spine disability to either an in-service motor vehicle accident or a post-service accident.  The examiner's equivocal or inconclusive opinion amounts to nonevidence, neither for nor against the Veteran's claim because service connection may not be based on speculation or remote possibility.  See generally Bloom v. West, 12 Vet. App. 185 (1999) (medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty); 38 C.F.R. § 3.102 (2011) (reasonable doubt is one within the range of probability, as distinguished from pure speculation or remote possibility).   

As it remains unclear to the Board whether the Veteran's cervical spine disability is related to his in-service motor vehicle accident, it is necessary to have a medical opinion discussing the relationship between his cervical spine disability and service based upon a thorough review of the record, comprehensive examination of the Veteran, and adequate rationale.  The Board notes that the examiner must consider lay statements regarding in-service occurrence of an injury.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner did not comment on Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide negative opinion).  Moreover, if a diagnosis or etiology opinion is not possible without resort to speculation, the examiner must provide a reason why speculation would be required by explaining the basis for such an opinion, basing the opinion on sufficient facts or data, and clearly identifying precisely what facts cannot be determined.  Additionally, the examiner may have an obligation to conduct research in the medical literature depending on the evidence in the record at the time of the examination.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  Therefore, the Board finds that another examination and opinion addressing the etiology of the Veteran's disorder is necessary in order to fairly decide the merits of the Veteran's claim. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the VA medical center in Jackson, Mississippi, the Veteran's medical records since January 2011 and associate them with the claims file.  If any of the above requested records are shown to be at another storage facility, a request should be made to the appropriate storage facility.  All efforts to obtain the records should be fully documented, and the facilities must provide a negative response if records are not available.  
 
2.  Schedule the Veteran for a VA joints examination to determine the etiologies of any current right knee disability, left knee disability, and right shoulder disability.  If necessary, the examiner should reconcile the opinion with the other medical opinions of record.  The rationale for any opinions expressed should be provided.  If the examiner cannot provide an opinion without resort to speculation, he or she must provide a reason why speculation would be required by explaining the basis for such an opinion, basing the opinion on sufficient facts or data, and clearly identifying precisely what facts cannot be determined.  The examiner should review the claims folder and should note that review in the report.  Specifically the examiner should provide the following information: 

a)  Is it at least as likely as not (50 percent probability or greater) that any current right knee disability is etiologically related to any incidents of the Veteran's period of active service, including a 1974 knee injury from a fall onto a brick?  The examiner must consider lay statements as to the in-service occurrence of an injury and the continuity of symptomatology since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

b)  Is it at least as likely as not (50 percent probability or greater) that any current left knee disability is etiologically related to any incidents of the Veteran's period of active service, including a July 1997 injury where the Veteran hit his left knee on a door?  The examiner must consider lay statements as to the in-service occurrence of an injury and the continuity of symptomatology since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

c)  Is it at least as likely as not (50 percent probability or greater) that any current right shoulder disability is etiologically related to any incidents of the Veteran's period of active service, including a July 1995 motor vehicle accident?  The examiner must consider lay statements as to the in-service occurrence of an injury and the continuity of symptomatology since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

3.  Schedule the Veteran for a VA spine examination to determine the etiology of any current cervical spine disability.  If necessary, the examiner should reconcile the opinion with the other medical opinions of record.  The rationale for any opinions expressed should be provided.  If the examiner cannot provide an opinion without resort to speculation, he or she must provide a reason why speculation would be required by explaining the basis for such an opinion, basing the opinion on sufficient facts or data, and clearly identifying precisely what facts cannot be determined.  The examiner should review the claims folder and should note that review in the report.  The examiner should determine whether it is at least as likely as not (50 percent probability or greater) that any current cervical spine disability is etiologically related to any incidents of the Veteran's period of active service, including a July 1995 motor vehicle accident?  The examiner must consider lay statements as to the in-service occurrence of an injury and the continuity of symptomatology since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  
  
4.  Then, readjudicate the claims for service connection.  If any decisions remain adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


